Citation Nr: 1100237	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczema, 
claimed as blisters on the right foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to April 1988, 
with additional reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted an increased rating for eczema of the 
right foot, and assigned a 10 percent evaluation, effective 
February 8, 2006.

In an April 2007 statement the Veteran appeared to raise the 
claim of entitlement to service connection for a skin disorder of 
the finger.  That claim is referred to the RO for the appropriate 
action. 


FINDINGS OF FACT

1.	The Veteran has a diagnosis of tinea pedis, bullous first type 
and xerosis with mild hyperkeratotis in the right foot.  

2.	The skin on the Veteran's feet is clear, without rash, 
blisters, or erythema.

3.	The Veteran's right first toe nail is yellowed and thickened.

4.	At no time during the appeal period did the Veteran's service-
connected right foot skin condition affect 20 to 40 percent of 
her entire body or 20 to 40 percent of the exposed area.  
Systemic therapy has not been required for a total duration of 
six weeks or more during the past 12 month period.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for eczema of 
the right foot have not been met. 38 U.S.C.A. §§  1155, 5103 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118, Diagnostic 
Codes 7806 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in May 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete her 
claim for an increased rating for blisters and eczema of the 
right foot, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Accordingly, the Board finds that VA 
met its duty to notify the Veteran of her rights and 
responsibilities under the VCAA.  The requirements of the VCAA 
also include notice of a disability rating and an effective date 
for award of benefits if service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 
2006 notice included the provisions for the effective date of the 
claim and for the degree of disability assignable. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
her two physical examinations in June 2006 and February 2010.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  

The Board notes that the Veteran's claims file was not available 
for review by the examiner at the February 2010 VA examination.  
However, after reviewing the Veteran's claims file, an addendum 
to the February 2010 VA examination, dated in June 2010, was 
completed.  Therefore, the examinations provided are adequate for 
rating purposes as the examinations were performed based upon a 
review of the pertinent medical evidence and complaints of the 
Veteran.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and that 
no further action is necessary to meet the requirements of the 
VCAA.  As such, the Board will now turn to the merits of the 
Veteran's claim.

Applicable Rules & Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, a 
practice known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21. Vet. App. 505 (2007).

The Veteran is currently assigned a 10 percent evaluation for 
eczema of the right foot pursuant to Diagnostic Code 7806.  
Pursuant to Diagnostic Code 7806, under which dermatitis or 
eczema is evaluated, the following evaluations are assignable: 

10 percent for dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

30 percent for dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2010).

60 percent for dermatitis or eczema that involves more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2010).

Analysis

The Veteran asserts that the 10 percent rating does not reflect 
the severity of her condition.  In an April 2007 statement, she 
contended that she has had a skin condition on her right foot and 
fingers for over 16 years that she feels is triggered by her 
nerves.  She asserted that the blisters cause uncontrollable 
itching and walking to be painful at times.  She further claimed 
that she has been prescribed a cream medication which has not 
helped her condition.  In February 2008, she also contended that 
blisters form on the bottom, sides, and heels of her feet, and in 
between her toes, that last from 1 to 4 weeks.  She maintained 
that the severity of the problem is worse at some times than 
other times and sometimes prevents her from walking or sleeping.  
She believes that the condition is not eczema.  

The pertinent medical evidence of record shows that the Veteran 
underwent a VA examination in June 2006.  At the examination, the 
Veteran reported that the condition is characterized by itching 
blisters that appear on the sole of her right foot and around the 
edge of her toes going up to the toenail, which lasts about 1 to 
2 weeks with skin flares, but can last up to 4 weeks, and never 
completely resolves.  She also reported mild discomfort about 3 
days out of each month.  She uses Tinactin, which she applies 
twice a day.  In the past, she used Lamisil, a systemic 
medication, but declined further use because she was 
uncomfortable with the risk of liver damage.  

Examination of the right foot showed multiple punctuated healing 
blisters on the plantar surface, with scant amounts of dried 
blood.  The skin was nontender to palpation.  There was scant 
amount of peeling surrounding each resolved blister but no 
lesions surrounding the toenails or skin between the toes.  The 
examiner noted that no exposed part of the Veteran's body has 
been affected and 5 percent of the total body has been affected.  
The examiner opined that the Veteran's skin condition does not 
cause functional impairment, although it does cause her 
discomfort during skin flares.  

Outpatient treatment records from San Francisco VA Medical Center 
dated from November 2008 to May 2010 show that, in December 2008, 
the Veteran was diagnosed with dermatophytosis (tinea pedis) with 
spongiotic reaction on the lateral right foot.  A February 2009 
note indicated that the Veteran tried topical Lamisil cream 
without help, and that the Veteran preferred to start oral 
medication.  The physician prescribed oral Lamisil for 14 days.  
In May 2010, the Veteran was seen for a follow-up on Xerosis with 
mild hyperkeratosis on the right foot.  The physician noted that 
the Veteran used ammon lactate daily and sarna lotion when she 
has an occasional itch.  The Veteran reported that she had a 
blister on her right foot, two weeks prior to the May 2010 office 
visit.  She denied any blisters or itching at the examination, 
and the physician noted that she had no skin lesion on the right 
foot.

The Veteran underwent another VA examination in February 2010.  
While the claims folder was not available for review at the 
February 2010 examination, the examiner reviewed the CPRS notes 
and the June 2006 VA examination.  At the examination, the 
Veteran reported that the rash on her right foot has appeared 
about once a month, which is worsened with increased stress and 
resolves with the use of Lamisil.  The Veteran did not have a 
rash or itching of the foot or hands at the time of the 
examination, and she denied itching, fever, weight loss, 
scarring, or disfigurement.  

Upon physical examination, the examiner noted that the Veteran's 
hands and feet were clear, without rash, blisters, or erythema.  
Her right first toe nail was yellowed and thickened.  She had no 
lesions in exposed areas or any place on her body.  The examiner 
noted that the Veteran was diagnosed with tinea pedis, bullous 
first type, while in service, and that the condition is chronic 
and persistent.  However, there was no evidence of tinea pedis at 
the time of the examination.  

In June 2010, after reviewing the Veteran's claims folder, an 
addendum to the February 2010 VA examination was prepared.  In 
the addendum, the examiner noted that the Veteran has a diagnosis 
of tinea pedis bullous type which was confirmed by biopsy in 
November 2008.  The examiner also noted that the Veteran has a 
history of xerosis with mild hyperkeratotis in the right foot.  
He based that diagnosis on a May 2010 dermatology office visit at 
the San Francisco VA Medical Center.  

The Board acknowledges the contentions of the Veteran and her 
spouse concerning her condition.  Because a layperson is 
competent to establish the presence of observable symptomatology, 
the Board finds the Veteran and her husband competent to state 
that the Veteran's condition causes blisters on the bottom, 
sides, and heels of her feet, and in between her toes, 
uncontrollable itching, prevents her from walking and sleeping at 
times, and interferes with her daily routine and activities.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the 
statements to be credible.  

The Board must base its decision on the relevant evidence of 
record, and is bound by law to apply VA regulatory criteria.  
After a review of the record, the Board concludes that a rating 
in excess of 10 percent for eczema of the right foot is not 
warranted.  The evidence shows that the Veteran has been 
diagnosed with tinea pedis, bullous first type and xerosis with 
mild hyperkeratotis in the right foot.  The RO determined that 
the most closely analogous, Diagnostic Code 7806, relating to 
dermatitis or eczema.  The Board agrees that this is the 
appropriate diagnostic code.  Diagnostic Code 7813 pertaining to 
dermatophytosis (including tinea pedis of the feet) provides for 
rating upon the predominant disability to include dermatitis 
under Diagnostic Code 7806.    

In June 2006, the Veteran reported applying Tinactin twice a day 
to the affected area, but indicated that she declined the use of 
systemic medication because of the risk of liver damage.  The 
examiner noted that no exposed part of the Veteran's body had 
been affected and 5 percent of the total body had been affected.  
At the most recent VA examination in February 2010, the Veteran 
reported a rash on her right foot that appeared once a month and 
worsened with increased stress, which resolved with the use of 
Lamisil.  Upon examination, the examiner noted that the Veteran's 
hands and feet were clear, without rash, blisters, or erythema.  
She had no lesions in exposed areas or any place on her body.  
Although the Veteran has a diagnosis of tinea pedis, bullous type 
and xerosis with mild hyperkeratotis in the right foot, the 
medical record shows that she was only prescribed oral Lamisil 
for 14 days in February 2009.  There is no indication that at 
least 20 to 40 percent of her entire body or 20 to 40 percent of 
the exposed area have been affected.  There is also no indication 
that the Veteran has required systemic therapy for a total 
duration of 6 weeks or more during the past 12 month period.  As 
such, a higher rating under Diagnostic Code 7806 is not 
warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by 
the Veteran's eczema is appropriately contemplated by the rating 
schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.  

In conclusion, the preponderance of the evidence is against 
disability ratings in excess of 10 percent for eczema.  As a 
preponderance of the evidence is against the award of increased 
ratings, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

The Court has held that TDIU is an element of all appeals of an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010).

In this case, TDIU consideration is not warranted.  February 2010 
VA examination report shows the Veteran is employed and the right 
foot skin condition did not cause functional impairment and limit 
her ability to work.  The Veteran has not claimed that the skin 
condition alone has prevented her from maintaining or obtaining 
gainful employment, and there is no other evidence to this 
effect.


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 10 percent for eczema, 
claimed as blisters on the right foot is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


